Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Gregory A. Richardson appeals the district court’s order denying authorization to file his 28 U.S.C. 2241 (2012) petition and order denying his Fed.R.Civ.P. 59(e) motion to reconsider and to recuse the district judge. Richardson is required to file a motion for leave to file a certificate of compliance form under a pre-filing injunction imposed by the district court. We have reviewed the record and find no reversible error. Accordingly, we deny Richardson’s motions for appointment of counsel and for a protective order and affirm for the reasons stated by the district court. Richardson v. Superintendent of Piedmont Reg’l Jail, No. 3:13-cv-00249-REP, 2014 WL 31433 (E.D.Va. Jan. 3, 2014 & Mar. 5, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.